Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1
b.	Pending: 1-10

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) are submitted on 10/14/2021 and 6/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited feature in independent claim 1 “a second power supply wiring arranged outside the memory mat and connected to the first power supply wiring”; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Semiconductor device with switches to manage power supply.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites: “a first power supply wiring; 
a first switch connected between the sense amplifier and the first power supply wiring and made an ON state when the sense amplifier is operated”
In the Specification, pg: 8; line:1-13 along with Fig. 1, identified first power supply wiring as “ground power supply Vss”; second power supply wiring as “Vdd and wiring as L_dd”; and third power supply wiring as “Vod and wiring as L_od”.
Independent claim 1 further recites: “a second power supply wiring arranged outside the memory mat and connected to the first power supply wiring”.
There is no disclosure to the Instant Application about the above claim limitation and it constitutes new matter issue.
Claims 2-10 all carry the same deficit through chain of dependency and henceforth are rejected.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without any mention of various levels of voltages being applied to wirings, which is/are critical or essential to the practice of the invention but not included in the claims. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Although first, second and third power supply wirings are defined in independent claim 1, but it lacks various levels of voltages being applied to the wirings and their relationship. As for example pg: 9; last paragraph describes  an critical element for proper operation: Vdd < Vod; which is not recited in independent claim 1.
Claims 2-10 all carry the same deficit through chain of dependency and henceforth are rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Although first, second and third power supply wirings are defined in independent claim 1, but it lacks various levels of voltages being applied to the wirings and their relationship. As for example pg: 9; last paragraph describes  an critical element for proper operation: Vdd < Vod; which is not recited in independent claim 1. Without bringing in various voltage levels and their relationship with each other, into the independent claim, the circuit will not operate properly. Also, it makes the claim indefinite.
Claims 2-10 all carry the same deficit through chain of dependency and henceforth are rejected.
Claim 3 recites “the first power supply voltage” which is not defined in claim 1.
Claim 3 is not supported by the Specification, which recites: “a voltage conversion circuit is connected to the third power supply wiring, and the voltage conversion circuit converts a predetermined voltage”. However, in the Specification only P_Vd is applied as input connected to second power supply wiring L_dd.
Claims 4-5 all carry the same deficit through chain of dependency upon claim 3 and henceforth are rejected.
Claim 7 is not supported by the Specification, which recites: “a period in which the first switch becomes the ON state and a period in which the second switch becomes the ON state partially overlap”. Overlapping of the signals is only presented on pg: 20-21 w.r.t, Figs. 6B-6C for transistors N5 and P3. First switch is N4 according to definition and it cannot be P3 at the same time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukada (US 20070097769) in view of Hitachi LTD JP 11121717, herein referred as Hitachi.

Regarding independent claim 1, Tsukada discloses a semiconductor device (Figs. 1-16) comprising: 
a memory mat including (Fig. 13 shows sub-arrays of DRAM): 
a plurality of memory cells ([0004]); 
a sense amplifier (SA; Fig. 13) connected to at least one memory cell selected from the plurality of memory cells (BLT and BLN; Fig. 13); 
a first power supply wiring (GND; Fig. 13); 
a first switch (TN1; Fig. 13) connected between the sense amplifier (SA; Fig. 13) and the first power supply wiring (GND; Fig. 13) and made an ON state when the sense amplifier is operated (Fig. 15); and 
a second switch (Figs. 13-14 show switch 1) connected to the sense amplifier and made an ON state when the sense amplifier is operated (Fig. 15); 
a second power supply wiring (VARY; Fig. 13) arranged outside the memory mat and connected to the first power supply wiring; 
a third power supply wiring (VDD1; Fig. 13) arranged outside the memory mat and connected to the sense amplifier via the second switch (Fig. 13 shows connection via switch 1); and 
a third switch (TP3; Fig. 13) arranged outside the memory mat and connected between the second power supply wiring (VARY; Fig. 13) and the third power supply wiring (VDD1; Fig. 13),
wherein the third switch is made an ON state when the sense amplifier is operated ([0005] describes that node SAP, operating as a positive power supply of the sense amplifier SA, is driven by the overdrive circuit 1 and by a Pch transistor TP3).
Similarly Hitachi reference discloses all the elements of claim 1 in Figs. 1-5 and paragraphs [0011], [0035]-[0036], [0040]-[0041], [0054]-[0055] and [0070].

Regarding claim 2, Tsukada discloses all the elements of claim 1 as above and further the third switch is made an OFF state when an operation margin of the sense amplifier is small, and the third switch is made the ON state when the operation margin is not small (Fig. 15 and [0011] describes At timing T3, the control signals SEP1 and SEP2 are set to HIGH and LOW levels, respectively. This turns the Pch transistor TP100 and the Pch transistor TP3 off and on).

Regarding claim 3, Tsukada discloses all the elements of claim 2 as above and further the first power supply voltage is supplied to the second power supply wiring (signal VARY; Fig. 13), and 
a voltage conversion circuit is connected to the third power supply wiring, and the voltage conversion circuit converts a predetermined voltage into a second power supply voltage having a voltage value different from the first power supply voltage when the operation margin is small, the voltage conversion circuit supplying it to the third power supply wiring (Fig. 13).

Regarding claim 4, Tsukada discloses all the elements of claim 3 as above and through Hitachi further an operation of the voltage conversion circuit is stopped when the third switch is made the ON state (Fig. 1 and [0035]).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Hitachi to Tsukada such that an operation of the voltage conversion circuit is stopped when the third switch is made the ON state in order to increase the operational margin of an overdrive dynamic RAM and to reduce its peak current as taught by Hitachi (Problem to be Solved).

Regarding claim 5, Tsukada and Hitachi together disclose all the elements of claim 4 as above and further the first switch, the second switch, and the third switch are each configured by a MOSFET (Fig. 13 of Tsukada (TN1 and TP3) and Fig. 4 of Hitachi (N10, P3, P4)).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Hitachi to modified Tsukada such that the first switch, the second switch, and the third switch are each configured by a MOSFET in order to increase the operational margin of an overdrive dynamic RAM and to reduce its peak current as taught by Hitachi (Problem to be Solved).

Regarding claim 6, Tsukada discloses all the elements of claim 1 as above and further the second switch becomes the ON state in an initial period before the first switch becomes the ON state (POSITA will apply these known techniques).

Regarding claim 8, Tsukada discloses all the elements of claim 1 as above and further a plurality of memory chips each having a plurality of memory mats composed of the memory mat, wherein the third switch is made the ON state in at least a predetermined memory chip among the plurality of memory chips (Figs. 8, 13 and [0004], [0006] and [0028] describes sub-array A, B and so on of memory bank (interchangeable with chip)).

Regarding claim 9, Tsukada discloses all the elements of claim 1 as above and further a plurality of memory banks each having a plurality of memory mats composed of the memory mat, wherein the third switch is made the ON state in at least a predetermined memory bank among the plurality of memory banks (Figs. 8, 13 and [0004], [0006] and [0028] describes sub-array A, B and so on of memory bank).

Regarding claim 10, Tsukada discloses all the elements of claim 1 as above and through Hitachi further a plurality of memory mats composed of the memory mat, wherein the third switch is made the ON state in at least a predetermined memory mat among the plurality of memory mats (Figs. 1-3).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Hitachi to modified Tsukada such that a plurality of memory mats composed of the memory mat, wherein the third switch is made the ON state in at least a predetermined memory mat among the plurality of memory mats in order to increase the operational margin of an overdrive dynamic RAM and to reduce its peak current as taught by Hitachi (Problem to be Solved).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Takahashi (US 20090122630) --- whole Specification
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        8/27/2022